Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In view of the applicant’s amendment to claim 15 supplied with the response filed on 4/16/2021, the previous election requirement made in the Office action mailed on 2/19/2021 is withdrawn.  The claims 1-18 and 21-22 are examined in the present application.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Digonnet et al (EP-3059562) in view of DeWitt et al (US 8662160).
Regarding claim 1, Digonnet shows in Figs.1A-2B (in claim 1) the following elements of applicant’s claim: at least one optical waveguide (20) configured to emit light in a direction (claim 1 of Digonnet); and optical reflector (30) optically coupled to                         
                            π
                        
                     when the second portion of the optical reflector is in an equilibrium position in absence of the perturbation (claim 1 of Digonnet).  Digonnet only differs from the claimed invention in that it does not specifically mention the optical waveguide having a mode-field diameter greater than 11µm.  However, such feature is well known in the art as disclosed by Dewitt et al (col.15, lines 54-59; col.18, lines 45-46) and it would have been obvious to one of ordinary skill in the art to utilize the teaching of DeWitt in the device of Digonnet in view of the desire to provide for transmitting high powers over great distances.
Regarding claims 2, 3 and 18, the specific type or size of the mode-field diameter utilized would have been an obvious design choice to one of ordinary skill in the art merely depending on the needs of the particular application and involving only routine skill in the art.

Regarding claim 5, the limitation therein is disclosed in claim 8 of Digonnet et al.
Regarding claims 6, 7, 16 and 17, the limitations therein are disclosed in claim 12 of Digonnet et al.
Regarding claim 8, the limitation therein is disclosed in claim 10 of Digonnet et al.
Regarding claims 9-11, the limitations therein are disclosed in paragraph 22 of Digonnet et al.
Regarding claim 12 and 21, the limitations therein are disclosed in claim 14 of Digonnet et al.
Regarding claim 13, the limitations therein are disclosed in paragraph 15 of Digonnet et al.
Regarding claim 14, the limitation therein is disclosed in claim 6 of Digonnet et al.
Regarding claim 15, the specific configuration utilized for positioning the light beam would have been obvious to one of ordinary skill in the art in view of meeting different design requirements and achieving the particular desired performance.
Regarding claim 22, the limitation therein are disclosed in claim 1 of Digonnet et al (Fig.1A).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Akkaya et al (US 2015/0330830) is cited for disclosing an acoustic sensor with a reflective element and an optical fiber.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445.  The examiner can normally be reached on 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN K PYO/Primary Examiner, Art Unit 2878